State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: March 10, 2016                    521399
________________________________

In the Matter of INJAH UNIQUE
   TAFARI,
                    Appellant,
      v                                     MEMORANDUM AND ORDER

BRANDI COLLYER, as Supervisor
   of the Inmate Grievance
   Program, et al.,
                    Respondents.
________________________________


Calendar Date:   January 19, 2016

Before:   McCarthy, J.P., Garry, Rose and Devine, JJ.

                             __________


     Injah Unique Tafari, Elmira, appellant pro se.

      Eric T. Schneiderman, Attorney General, Albany (Martin A.
Hotvet of counsel), for respondents.

                             __________


      Appeal from an amended judgment of the Supreme Court
(Feldstein, J.), entered June 10, 2015 in Franklin County, which,
in a proceeding pursuant to CPLR article 78, granted respondents'
motion to dismiss the petition.

      Petitioner commenced this CPLR article 78 proceeding
challenging a determination that restricted the number of
grievances that petitioner was permitted to file each week at
Upstate Correctional Facility due to his misuse of the inmate
grievance program. Supreme Court granted respondents' motion to
dismiss the petition as moot and this appeal ensued.

      We affirm. The record establishes that, during the
pendency of the proceeding, petitioner was transferred to another
                              -2-                  521399

correctional facility and, as a result, the restriction regarding
the filing of grievances by petitioner at Upstate Correctional
Facility was lifted. As petitioner was no longer subject to the
administrative action that curtailed the number of weekly
grievances that he was permitted to file, Supreme Court properly
dismissed the petition as moot (see Matter of Campbell v Fischer,
105 AD3d 1222, 1222 [2013], lv denied 22 NY3d 853 [2013]; Matter
of Patel v New York State Dept. of Corr. Servs., 84 AD3d 1668,
1669 [2011]; Matter of Johnson v Goord, 289 AD2d 625, 625 [2001],
appeal dismissed and lv denied 97 NY2d 723 [2002]). We are
unpersuaded by petitioner's contention that the matter falls
within the exception to the mootness doctrine (see Matter of
Hearst Corp. v Clyne, 50 NY2d 707, 713 [1980]; Matter of Johnson
v Goord, 289 AD2d at 625).

     McCarthy, J.P., Garry, Rose and Devine, JJ., concur.



      ORDERED that the amended judgment is affirmed, without
costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court